Mr. Chief Justice Mebcttb
delivered the opinion of the Court,’
The errors assigned arise from the refusal of the Court to set aside an execution issued in the county of Lackawanna, on a judgment transferred, from the county of Luzerne. It was recovered there in July, 1875, and transferred in December, 1884. As the judgment had not been revived in the county *203in which it was recovered, and under the statute no execution could issue on it there, did a transfer thereof to another county, nine years after its rendition, authorize an execution thereon to issue forthwith?
The construction of the Act of 1840, authorizing the transfer of judgments to another county, is not entirely free from difficulty. The tendency of the decisions has been to restrict the effect of the judgments thereby created. Hence it was held in Brandt’s Appeal, 16 Pa. St., 343, that the record transferred under the Act does not become a very judgment of the Court of the county in which it is entered, but a quasi judgment; and that, too, only for limited purposes; that the regularity or merits of it cannot be reviewed elsewhere than in the county in which it was recovered, further than to stay execution. If the original judgment be set aside, the judgment entered on the transcript falls with it. The latter is not an independent and self-sustaining judgment. Two independent judgments of the very same kind, each binding the person, and each for the same thing, cannot be sustained. If it were otherwise, the payment of one would not be a satisfaction or discharge of the other.
Although the Act of 29th March, 1859, declares that decrees in equity for the payment of money shall be and constitute a lien on the real estate of the defendant named in the decree for the like period and with the same force and effect as the lien of a judgment rendered by and in a common law court of this Commonwealth, and be entered in like manner in the judgment or lien docket of the proper county, yet it was held in Brooke v. Phillip, 83 Id., 188, that such a decree cannot bo transferred to another county for the purpose of lion and execution as in ease of a judgment at law.
To hold that an execution may be issued by the court of the county in which the transcript of the record is filed without a revival there, when none can be issued in the county where the parent judgment remains, would be to sanction a proceeding not within the meaning of the statute, but one in conflict with the spirit of the decisions giving construction thereto.
The learned judge was correct in the reasons which he gave in favor of setting aside the execution, but was wrong in adopting the conclusion of the President Judge in another case.
Judgment reversed, and rule to show cause why the alias fi. fa. should not be set aside, made absolute.